DETAILED ACTION
This Action is in response to the communication received on 11/17/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection of record is withdrawn. Claims 1-3, 6-7, 9-15,17-25 and 27-31 are allowed. 


REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“A system comprising: one or more processors; and
 one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and cause the one or more processors to perform: 
creating a bonded network interface on a host server, the host server comprising a plurality of internet protocol (IP) addresses; 
binding a first database instance container to a first IP address of the plurality of IP addresses of the host server such that a first database deployed inside the first database instance container has direct access to the host server, wherein binding the first database instance container to the first IP address comprises:
 accessing a switch comprising a port coupled to a network interface controller of a plurality of network interface controllers available in the host server; 
configuring a virtual local area network on the port of the switch;

 and binding a second database instance container to a second IP address of the plurality of IP addresses of the host server such that a second database deployed inside the second database instance container has direct access to the host server, wherein: the first database instance container belongs to a first cluster; 
and the second database instance container belongs to a second cluster that is different from and non-overlapping with the first cluster; 
and the first cluster has a different fault tolerance than the second cluster.”
  
 The prior arts of the record, lack disclosure or inferences where the “wherein: the first database instance container belongs to a first cluster; and the second database instance container belongs to a second cluster that is different from and non-overlapping with the first cluster; and the first cluster has a different fault tolerance than the second cluster, “
 The closest prior art of the record (Singh on column 6, lines 53-61) discloses that “the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other.”. However, Singh does not teach “and the second database instance container belongs 
  As such, the combined features as recited in claim 1 are not specifically disclosed in the prior arts of the record and claims 1-3, 6-7, 9-15,17-25 and 27-31 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166